EXHIBIT 10.1

 

CERTAIN INFORMATION INDICATED BY [ * * * ] HAS BEEN DELETED FROM THIS
EXHIBIT AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

 

FOURTH AMENDED AND RESTATED FORBEARANCE AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED FORBEARANCE AGREEMENT (the “Agreement”) is made
as of this 12th day of April, 2013 (“Effective Date”), between HERON LAKE
BIOENERGY,  LLC, a Minnesota limited liability company (“HLBE”) and AGSTAR
FINANCIAL SERVICES, PCA, an United States instrumentality (“AgStar”).

 

RECITALS

 

A.                                    HLBE is indebted to AgStar under an
Amended and Restated Term Note dated September 1, 2011, in the principal amount
of $40,000,000.00 (“Note 1”), and an Amended and Restated Term Revolving Note
dated September 1, 2011, in the principal amount of $8,008,689.00 (“Note 2,” and
together with Note 1, the “Notes”).  The loans extended to HLBE and evidenced by
the Notes are referred to herein collectively as the “Loans.”

 

B.                                    HLBE’s obligations to AgStar are further
evidenced by the Fifth Amended and Restated Master Loan Agreement dated to be
effective as of September 1, 2011, (the “MLA”).

 

C.                                    The Loans were made by AgStar to HLBE for
the purpose of constructing and operating an ethanol production facility in or
near Heron Lake, Minnesota (the “Project”).

 

D.                                    As collateral for the Notes, HLBE has
granted to AgStar (among other things):

 

(i)                                     a Mortgage, Security Agreement and
Assignment of Rents and Leases dated September 29, 2005 and recorded in the
Office of the County Recorder of Jackson County on September 30, 2005, as
Instrument No. 244879; as amended and restated by that certain Amended and
Restated Mortgage, Security Agreement and Assignment of Rents and Leases dated
November 20, 2006 and recorded in the Office of the County Recorder of Jackson
County on December 6, 2006 as Instrument No. 248498; and further amended by that
certain Second Amended and Restated Mortgage, Security Agreement and Assignment
of Rents and Leases dated December 27, 2006 and recorded in the Office of the
County Recorder of Jackson County on December 27, 2006 as Instrument No. 248658;
and further amended by that certain Third Amended and Restated Mortgage,
Security Agreement and Assignment of Rents and Leases dated May 18, 2007 and
recorded in the Office of the County Recorder of Jackson County on June 4, 2007
as Instrument No. A 250019; and further amended by that certain Fourth Amended
and Restated Mortgage, Security Agreement and Assignment of Rents and Leases
dated September 1, 2011, recorded in the Office of the County Recorder of
Jackson County on September 8, 2011 as Document No. A262710; and further amended
by that certain Fifth Amended and Restated Mortgage, Security Agreement and
Assignment of

 

--------------------------------------------------------------------------------


 

Rents and Leases dated September 20, 2011, recorded in the Office of the County
Recorder of Jackson County on September         , 2011 as Document
No.                               , (collectively, the “Mortgage”) under which
AgStar has a lien in certain real property in Jackson County, Minnesota, as
further described in the Mortgage (the “Real Property”);

 

(ii)                                  security interests in all of the assets of
HLBE, including without limitation, inventory, chattel paper, accounts,
equipment, general intangibles, deposit accounts, and commodity accounts,
(collectively, the “Collateral”) pursuant to the provisions of a Security
Agreement dated September 29, 2005 (the “Security Agreement”);

 

(iii)                               collateral assignments of all material
contracts related to the Project, including, without limitation, construction
agreements, ethanol and distillers grains marketing agreements, grain
procurement contracts  and coal supply and transport agreement (collectively,
the “Assignments”); and

 

(iv)                              unconditional continuing guarantees from
Lakefield Farmers Elevator, LLC and HLBE Pipeline Company, LLC (as amended and
restated from time to time, the “Guarantees”).

 

E.                                     The MLA, Notes, Mortgage, Security
Agreement, Assignments, Guarantees and all other documents evidencing the
obligations of HLBE under the Loans are referred to in this Agreement as the
“Loan Documents.”  All capitalized terms not otherwise defined in this Agreement
shall have the meaning attributed to such terms in the Loan Documents.

 

F.                                      HLBE has failed to make the required
monthly installments of principal required by the Notes on December 1, 2012 and
January 1, 2013, February 1, 2013, March 1, 2013 and April 1, 2013.  HLBE has
also failed to maintain the financial covenants of Section 5.01(d), (e) and
(g) of the MLA.  On account of such defaults, AgStar has the right to declare
the Notes fully and immediately due and payable without defense or right of
setoff.

 

G.                                    Lakefield Farmers Elevator, LLC, the
wholly-owned subsidiary of HLBE, has sold substantially all of the real property
and personal property used in connection with the operation of its grain storage
and handling facilities to FCA Co-op and has remitted the net sales proceeds to
AgStar.

 

H.                                   HLBE previously entered into an Asset
Purchase Agreement dated January 22, 2013, by which it has proposed to sell
substantially all of the real property and personal property used in connection
with the operation of its ethanol production facility to Guardian Energy Heron
Lake, LLC, or an affiliated entity (the “Ethanol Plant APA”).  The Ethanol Plant
APA was terminated by HLBE on April 4, 2013.

 

I.                                        HLBE and AgStar previously entered
into (i) a Forbearance Agreement dated December 21, 2012 (the “Forbearance
Agreement”) which required entry into an Asset

 

2

--------------------------------------------------------------------------------


 

Purchase Agreement with Guardian for the sale and purchase of the ethanol plant
by January 10, 2013, and closing of the transaction by January 31, 2013; (ii) an
Amended and Restated Forbearance Agreement dated January 22, 2013, which
extended the closing date of the sale of the ethanol plant to March 1, 2013;
(iii) a Second Amended and Restated Forbearance Agreement dated February 12,
2013, which further extended the closing date of the sale of the ethanol plant
to March 31, 2013 and (iv) a Third Amended and Restated Forbearance Agreement
dated March 29, 2013, which further extended the closing of the transaction
contemplated by the Ethanol Plant APA to [ * * * ].

 

J.                                        As of the Effective Date, the
outstanding principal balance of the indebtedness evidenced by the Notes was as
follows: Note 1 $[ * * * ] ([ * * * ]), and Note 2 $[ * * * ].

 

K.                                   Interest continues to accrue on the Notes
at the Default Rate of interest set forth in the MLA and the Notes.  In
addition, on account of the failure of HLBE to comply with the terms of the MLA
and the Notes, AgStar is entitled to collect from HLBE the late charges set
forth in the MLA and the Notes, and to recover from HLBE its costs and expenses,
including reasonable attorney fees incurred in connection with the negotiation
and execution of this Agreement and the compliance by HLBE with its terms.

 

L.                                     HLBE has requested AgStar extend the
Forbearance Agreement and forbear from exercising its legal and contractual
rights and remedies provided in the Loan Documents and by applicable law from
the date of this Agreement until [ * * * ] (the “Forbearance Period”) in order
to permit HLBE to provide a written management and governance improvement plan
as delineated by Section 6 hereof.  AgStar has agreed to do so subject to the
terms and conditions set forth in this Agreement and in lieu of AgStar
exercising its rights under the Loan Documents, including, but not limited to,
the right to foreclose the real estate mortgages and security agreements and to
obtain the appointment of a receiver pursuant to applicable law.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the facts set forth in these Recitals, which
the parties agree are true and correct, and in consideration of the mutual
covenants and agreements set forth in this Agreement, the parties hereto agree
as follows:

 

1.                                      Acknowledgment of Default.  HLBE
acknowledges due execution and delivery of the Loan Documents and agrees and
acknowledges that the same are valid and enforceable by AgStar against HLBE in
accordance with their terms.  HLBE acknowledges that it is in default under the
MLA, Notes and other Loan Documents and that, as a result of such defaults,
AgStar is entitled to declare that the indebtedness evidenced by the Loan
Documents due and owing without any claims, defenses, counterclaims, offsets,
and/or cross-complaints, or demands of any kind or nature whatsoever.

 

2.                                  Acknowledgment of Debt.  HLBE acknowledges
that the principal balances owed AgStar and evidenced by the Notes as of the
Effective Date are as set forth in the Recitals set forth above.  In addition to
the outstanding principal balances, interest will continue to accrue on such
indebtedness and AgStar has incurred, and will continue to incur, costs

 

3

--------------------------------------------------------------------------------


 

and legal expenses as a result of HLBE’s defaults under the Loan Documents which
amounts are, in accordance with the terms of the Loan Documents, due and payable
by HLBE.

 

3.                                      Payment.   On the Effective Date, HLBE
will pay to AgStar in immediately available funds $[ * * * ] (the “Cash
Payment”).  AgStar will apply $[ * * * ] from the Cash Payment to the reduction
of the outstanding principal balance of the indebtedness evidenced by Note 1 and
which application shall constitute and satisfy the required payments of monthly
installment of principal required by the Notes on [ * * * ].  The remaining
amount of the Cash Payment will be retained by AgStar as a fee for the extension
of the Forbearance Period as provided by this Agreement.

 

4.                                      Inspection.  HLBE will permit an
engineer or consultant selected by AgStar, but at HLBE’s expense, to inspect the
ethanol plant, including all buildings, fixtures, equipment, offices, and other
properties.

 

5.                                      Mortgage.  On or before [ * * * ], HLBE
will execute and deliver an amended and restated mortgage acceptable to AgStar
and its counsel covering certain real property of approximately 6 acres
previously omitted from the Mortgage.

 

6.                                      Management and Governance Improvement
Plan. HLBE will provide AgStar with a written plan on or before [ * * * ] which
addresses the manner and timeline by which HLBE will address the following:

 

(a) [ * * * ];

 

(b) a plan and timeline for making management changes identified by HLBE for the
operation of the ethanol plant after [ * * * ];

 

(c) the risk management policies, procedures and personnel positions to be
employed by HLBE after [ * * * ];

 

(d) a  statement of sources and uses of cash to demonstrate HLBE’s ability to
establish adequate working capital of at least $[ * * * ] after [ * * * ];

 

(e) [ * * * ];

 

(f) a plan for obtaining sufficient corn storage after [ * * * ]; and

 

(g) a plan for the funding of future operating losses, should they occur.

 

7.                                      Interest Rates and Payments.  The
parties agree that the Loans shall accrue interest and be repaid in accordance
with the following terms:

 

a.                                      Interest.  Interest shall continue to
accrue on the unpaid principal balance of the Notes at the rates provided in the
Loan Documents (including, as applicable,

 

4

--------------------------------------------------------------------------------


 

interest at the Default Rate specified in the Loan Documents).

 

b.                                      Payments.  During the Forbearance
Period, HLBE shall pay to AgStar all regularly scheduled periodic payments of
interest required under the MLA and Notes on each Monthly Payment Date.

 

8.                                      Advances on Term Revolving Loan. 
Notwithstanding any provisions contained in the MLA, advances pursuant to Note 2
on or after the date hereof shall only be advanced to HLBE for the purpose of
funding normal operating expenses during the Forbearance Period, including the
payment of interest to AgStar in accordance with paragraph 7.  Such advances
will be available and shall not exceed $[ * * * ].  Any request for advances on
Note 2 shall further be subject to the terms and conditions set forth in the
MLA.  No advances will be made by AgStar on Note 2 after [ * * * ].

 

9.                                      Conditions Precedent.  As conditions
precedent to AgStar’s agreements under this Agreement, the following agreements,
documents, and other items shall have been executed and/or delivered to AgStar,
and the following events shall have occurred:

 

a.                                      Execution and Delivery of Agreement. 
HLBE shall have executed and delivered to AgStar this Agreement and any other
documents and agreements ancillary or incident hereto.

 

b.                                      Other Documentation.  HLBE shall have
obtained and delivered to AgStar any and all further documentation reasonably
requested by AgStar.

 

c.                                       Fees.  HLBE shall have paid to AgStar
all costs and expenses incurred by AgStar in connection with the preparation,
negotiation and execution of this Agreement, including, without limitation,
reasonable attorneys’ fees.

 

10.                               Distributions Pending Closing. 
Notwithstanding any provisions contained in the Loan Documents to the contrary,
HLBE shall not make, or cause to be made, any Distributions during the
Forbearance Period.

 

11.                               Representations and Warranties of HLBE.  HLBE
represents and warrants to AgStar that the statements contained in this
Section 11 are correct and complete as of the date of this Agreement.

 

a.                                      Organization and Good Standing.   HLBE
is a limited liability company duly organized and validly existing and in good
standing under the laws of the State of Minnesota and qualified to do business
in all jurisdictions in which the nature of its business makes such
qualification necessary.  HLBE has the power and authority to own and operate
its assets and to carry on its business and to execute, deliver, and perform its
obligations under this Agreement.

 

b.                                      Authorization of Transactions.  HLBE has
full power and authority, corporate or otherwise, to enter into and perform its
obligations under this Agreement.  This

 

5

--------------------------------------------------------------------------------


 

Agreement and the ancillary agreements attached to this Agreement as Exhibits
constitute valid and legally binding obligations of the parties hereto and
thereto, as applicable, enforceable in accordance with their respective terms
and conditions.

 

c.                                       Noncontravention.  Neither the
execution and the delivery of this Agreement or the ancillary documents attached
to this Agreement as Exhibits to which HLBE is a party, nor the consummation of
the contemplated transactions will (a) violate any law, order or regulation to
which HLBE is subject; (b) violate any provision of the governing documents of
HLBE; or (c) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify or cancel, or require any notice under any agreement,
contract, lease, license, instrument or other arrangement to which HLBE is a
party or is bound or to which any of such HLBE’s assets are subject.

 

d.                                      Broker Fees.  HLBE has no liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement for which AgStar
could become liable or obligated.

 

e.                                       Legal Compliance; Litigation.  HLBE has
complied with all applicable laws, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand or notice has been filed,
commenced or alleged against it.  There are no pending or threatened claims,
actions, suits, proceedings, hearings or investigations affecting HLBE or its
assets.  HLBE is not operating under or subject to, or in default with respect
to, any order, writ, injunction or decree of any court or governmental agency.

 

f.                                        Enforceability.  This Agreement is,
and each of the ancillary documents attached to this Agreement as an exhibit
are, or when delivered will be, legal, valid and binding obligations of HLBE set
forth in such ancillary documents enforceable against such HLBE in accordance
with their respective terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the
enforcement of creditor’s rights generally and by general principles of equity.

 

g.                                       Environmental.

 

(i)                                     to HLBE’s knowledge, the current
business operations of HLBE comply with, and are not subject to any claim or
order concerning environmental, health or safety matters (“Environmental Laws”),
and HLBE has received no notice, either written or to any HLBE’s knowledge
otherwise, alleging that the activities of the business are in violation of any
Environmental Laws.

 

(ii)                                  to HLBE’s knowledge, there has been no
release of any hazardous substances that requires reporting under applicable
Environmental Laws at, on or under any of the Real Property, and none of such
properties has

 

6

--------------------------------------------------------------------------------


 

been used by any person as a landfill or storage, treatment or disposal site for
any type of hazardous substance or non-hazardous solid wastes as defined under
the Resource Conservation and Recovery Act of 1976, as amended.

 

(iii)                               HLBE has obtained all permits needed for the
ownership of its assets and operation of the business of HLBE as currently
operated under applicable Environmental Laws; HLBE is in compliance with all
material conditions of such permits; the permits have not expired, and HLBE has
timely applied to renew all such Permits.  There is no proceeding pending or, to
HLBE’s knowledge, threatened that would reasonably be expected to result in the
termination, revocation, suspension or restriction of, or the loss of any
benefit to which such HLBE would obtain from, any permit needed for the
ownership of its assets and operation of the business as currently operated
under applicable Environmental Laws or the imposition of any fine, penalty or
other sanctions for the violation of any applicable law relating to such Permit.

 

h.                                      Consents.  No consent approval,
authorization or order of any court, governmental agency or body, or third party
is required for HLBE to consummate the transactions contemplated by this
Agreement.

 

i.                                          Other Information.  The information
concerning HLBE set forth in this Agreement and the schedules and exhibits
attached to this Agreement and any statement or certificate of HLBE furnished or
to be furnished to AgStar pursuant to this Agreement, does not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated herein or therein or necessary to make the statements and
facts contained herein or therein, in light of the circumstances in which they
are made, not false or misleading.

 

12.                               Acknowledgement of Guarantors.  By signing the
Acknowledgement and Agreement of Guarantors attached hereto, each Guarantor, as
guarantor of all present and future obligations of HLBE to AgStar, consents and
agrees to the terms of this Agreement and acknowledges that all indebtedness
arising under the Loan Documents shall continue to constitute obligations
guaranteed under each of the Guarantees.  Such confirmation shall not be deemed
to limit the terms of any of the Guarantees in any manner.

 

13.                               Events of Default.  For purposes of this
Agreement, “Event of Default” means (a) any Event of Default under the Loan
Documents first occurring after the Effective Date, or at any prior date but
regarding which AgStar did not have actual knowledge (excluding Events of
Default relating to the matters expressly set forth in this Agreement), or
(b) the occurrence of any one or more of the following:

 

a.                                      Payment Defaults.  HLBE shall fail to
pay, when due, any amounts required to be paid hereunder, including any amounts
owed on the expiration of the Forbearance Period, provided that failure to make
the required monthly

 

7

--------------------------------------------------------------------------------


 

installment of principal required by the Notes on [ * * * ] shall not constitute
a payment default hereunder.

 

b.                                      Nonmonetary Defaults.  HLBE shall fail
to observe or perform any covenant, condition, or agreement (other than the
failure to provide the Management and Governance Improvement Plan set forth in
Section 6 above) to be observed or performed by them under this Agreement for a
period of five (5) Business Days after written notice, specifying such default
and requesting that it be remedied, provided however that no Event of Default
shall be deemed to exist if, within said five (5) day period, HLBE has commenced
appropriate action to remedy such failure and shall diligently and continuously
pursue such action until such cure is completed, unless such cure is or cannot
be completed within thirty (30) days after written notice shall have been given.

 

c.                                       Bankruptcy.  HLBE shall file a petition
in bankruptcy or for reorganization or for an arrangement pursuant to any
present or future state or federal bankruptcy law or under any similar federal
or state law, or shall have an order for relief pursuant to 11 U.S.C. § 303
entered in any such proceeding brought by any other creditor, or shall make a
general assignment for the benefit of their creditors.

 

d.                                      Creditor Proceedings.  The commencement
of foreclosure or other proceeding to obtain possession of the Real Property
and/or the Collateral, whether by judicial proceeding, self-help, repossession,
garnishment, execution or any other method, by any creditor of HLBE.

 

f.                                        Weekly Financial Reporting.  HLBE
shall fail to deliver to AgStar by 3:00 p.m. (Minneapolis, MN Time) on each
Friday during the term of this Agreement: (i) weekly financial and operating
reports, including without limitation its statements of cash flows and income
statements; (ii) a weekly budget forecast for the operation of the Project; and
(iii) such other reports relating to the financial condition or operation of the
Project, in each case in a form and substance acceptable to AgStar in its sole
discretion.

 

14.                               Remedies.  Upon the occurrence of an Event of
Default:

 

a.                                      the entire unpaid balance of the Loans,
including all unpaid principal, accrued interest, default charges and costs and
expenses incurred by AgStar in connection with the Loans, including attorney
fees shall be immediately due and payable by HLBE;

 

b.                                      AgStar may, in its sole discretion, and
without further demand or notice to HLBE, protect and enforce all of its legal,
contractual and equitable rights and remedies under the Loan Documents and this
Agreement;

 

c.                                       AgStar may apply all amounts that HLBE
has on deposit with AgStar, including, without limitation, all escrowed funds,
to the payment of the outstanding principal

 

8

--------------------------------------------------------------------------------


 

balance, accrued interest, default charges, and the costs and expenses of
collection, including attorneys’ fees, in such order as AgStar may deem
appropriate; and

 

d.                                      [reserved]

 

e.                                       Each and every power or remedy herein
specifically given shall be in addition to every other power or remedy, existing
or implied, given now or hereafter existing at law or in equity, and each and
every power and remedy herein specifically given or otherwise so existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by AgStar, and the exercise or the beginning of the exercise of one
power or remedy shall not be deemed a waiver of the right to exercise at the
same time or thereafter any other power or remedy. No delay or omission of
AgStar in the exercise of any right or power accruing hereunder shall impair any
such right or power or be construed to be a waiver of any default or
acquiescence therein.

 

15.                               Waiver and Release.  To the extent any claims
or defenses may exist, HLBE, on behalf of themselves and their respective
successors and assigns, hereby forever and irrevocably release AgStar and its
officers, representatives, agents, attorneys, employees, predecessors,
successors, and assigns, from any and all such claims and defenses, whether
known or unknown arising out of any acts or omissions occurring prior to the
date of this Agreement (including without limitation, those relating to late
fees currently outstanding or previously paid), provided that HLBE does not
waive any rights afforded it hereunder.

 

16.                               Effect of Agreement.  Except as expressly
provided in this Agreement, the Loan Documents remain in full force and effect
in accordance with their respective terms, and this Agreement shall not be
construed to: (i) impair the validity, perfection or priority of any security
interest or lien securing the Loans; (ii) waive or impair any rights, powers or
remedies of AgStar under the Loan Documents; or (iii) constitute an agreement by
AgStar or require it to waive any further defaults by HLBE, grant any
forbearance, or otherwise forego the exercise of any rights or remedies under
the Loan Documents or applicable law.

 

17.                               [Reserved].

 

18.                               Further Assurances.  If at any time after the
date of this Agreement any further action is necessary or desirable to carry out
the purposes of this Agreement and its contemplated transactions, each of the
Parties will take such further action (including the execution and delivery of
further instruments and documents) as any other Party reasonably may request,
all at the sole cost and expense of the requesting Party.

 

19.                               Reinstatement.  If notwithstanding the
provisions of this Agreement, any transfers made by HLBE pursuant to this
Agreement are rescinded, or must otherwise be restored or returned by AgStar, by
order of court, to or for the benefit of any HLBE or its legal representative or
estate, whether upon any insolvency, bankruptcy, dissolution,

 

9

--------------------------------------------------------------------------------


 

liquidation or reorganization of HLBE, or otherwise, then (a) HLBE shall return,
to AgStar, any and all transfers made to HLBE, or on HLBE’s behalf, by AgStar
hereunder and (b) HLBE’s obligations under the terms of the Loan Documents shall
be reinstated, and shall be effective, just as though the releases granted by
AgStar in this Agreement had not been made.  As part of such reinstatement
(i) the then outstanding indebtedness, including all default interest that would
have accrued thereunder and any additional amounts due under the Loan Documents,
shall be due and payable in full and (ii) the assets so returned shall remain
subject to the Loan Documents including, but not limited to, the perfection and
priority of the Loan Documents as of the Closing Date.

 

20.                               Miscellaneous.

 

a.                                      Recitals Incorporated.  The Recitals set
forth at the beginning of this Agreement are deemed incorporated herein, and the
parties hereto represent they are true, accurate and correct.

 

b.                                      Acknowledgement of Distressed Loan
Notice.  HLBE acknowledges receipt of notice of its rights under AgStar’s
distressed loan program and 12 U.S.C. § 2202a(b) and to request restructuring of
their loans under such program.  HLBE acknowledges and agrees that it has not
requested restructuring of their respective loans and has elected to enter into
this Agreement in lieu of any such restructuring.

 

c.                                       [reserved]

 

d.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota.

 

e.                                       Severability.  If any provision of this
Agreement shall be invalid, illegal or otherwise unenforceable, such provision
shall be severable from the remainder of such agreement and the validity,
legality and enforceability of the remaining provisions shall not be adversely
affected or impaired thereby and shall remain in full force and effect.

 

f.                                        Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be one
and the same instrument.  The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes.  Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

 

g.                                       Entire Agreement.  This Agreement,
together with the Exhibits set forth the entire agreement between the parties
pertaining to the transactions contemplated by this Agreement.  This Agreement
may be amended or modified only by a written instrument signed by the party
against which enforcement is sought.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed and delivered as of the date and year first above written.

 

 

Dated: April 12, 2013

HERON LAKE BIOENERGY, LLC,

 

a Minnesota limited liability company

 

 

 

 

 

By:

/s/ Robert J. Ferguson

 

 

Its: CEO

 

 

Dated: April 12, 2013

AGSTAR FINANCIAL SERVICES, PCA,

 

a United States instrumentality,

 

 

 

 

 

By:

/s/ Steven Grosland

 

 

Steven Grosland

 

 

Its: Senior Lending Services Executive

 

11

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

 

Each of the undersigned hereby (i) acknowledges receipt of the foregoing Fourth 
Amended and Restated Forbearance Agreement (the “Forbearance Agreement”) and
acknowledges and agrees that this Acknowledgement is executed by the undersigned
in order to induce AgStar to enter into the Forbearance Agreement; (ii) consents
and agrees to the terms of the Forbearance Agreement and the execution thereof;
(iii) reaffirms the undersigned’s obligations to AgStar pursuant to the terms of
the Guarantees (as defined in the Forbearance Agreement), (iv) acknowledges that
AgStar may amend, restate, extend, renew or otherwise modify the Loan Documents
(as defined in the Forbearance Agreement) and any indebtedness or agreement of
HLBE, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under the Guarantees for
all of HLBE’s present and future indebtedness to AgStar; and (v) acknowledges to
and agrees with AgStar that no events, conditions or circumstances have arisen
or exist as of the date hereof which would give the undersigned the right to
assert a defense, counterclaim and/or setoff to any claim by AgStar for the
payment and performance of the obligations of each of such parties under the
Guarantees, or to the extent that any such defense, counterclaim and/or setoff
exist as of the date hereof, the same are hereby absolutely and forever waived
and released.

 

GUARANTORS:

 

Dated: April 12, 2013

LAKEFIELD FARMERS ELEVATOR, LLC, a Minnesota limited liability company

 

 

 

 

 

By:

/s/ Robert J. Ferguson

 

 

Its: President and Chief Manager

 

 

Dated: April 12, 2013

HLBE PIPELINE COMPANY, LLC,

 

a Minnesota limited liability company

 

 

 

 

 

By:

/s/ Robert J. Ferguson

 

 

Its: President

 

12

--------------------------------------------------------------------------------